DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. 11,215,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.  Specifically:
Claim 1 of the present application is anticipated by claim 1 of the patent except for the ceiling fan blade “comprising only a blade body;” however, a fan blade comprising only a blade body is the broadest reasonable interpretation of a fan blade consistent with the ordinary and customary meaning of the term.
Claim 2 of the present application is anticipated by claim 1 of the patent.
Claim 3 of the present application is anticipated by claim 1 of the patent.
Claim 18 of the present application is anticipated by claim 3 of the patent.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 and 4-5 of prior U.S. Patent No. 11,215,198 B2. This is a statutory double patenting rejection.  Specifically:
Claim 4 of the present application claims the same invention as claim 1 of the patent except for the ceiling fan blade “comprising only a blade body;” however, a fan blade comprising only a blade body is the broadest reasonable interpretation of a fan blade consistent with the ordinary and customary meaning of the term such that the inventions are the same.
Claim 5 of the present application claims the same invention as claim 4 of the patent.
Claim 6 of the present application claims the same invention as claim 5 of the patent.
Claim 7 of the present application claims the same invention as claim 2 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2017/0021462 A1; hereinafter Chiang).
Regarding claim 1, Chiang discloses a ceiling fan assembly (Figure 2) comprising: a motor (inherently in ceiling fan base [20]); a mount (see downrod in Figure 2) for coupling to a structure (ceiling) and for suspending the motor; and a ceiling fan blade [10] comprising only a blade body for coupling to the motor, wherein the ceiling fan blade [10] is formed from a molded pulp (corrugated paper sheets [12]) comprising at least one of paper fibers, plant fibers, or wood fibers (paragraphs 0020-0022, 0024-0025, and Figures 2-4).
Regarding claim 2, Chiang discloses the ceiling fan assembly of claim 1 wherein the ceiling fan blade [10] is formed of a first portion [12] (see upper paper layer [12] in Figure 3) and a second portion (see lower paper layer [12] in Figure 3), with each portion including an interior surface (see surfaces contacting foamed layer [11]), collectively defining an interior (accommodating foamed layer [11]) for the ceiling fan blade (paragraph 0022 and Figures 3 and 4).
Regarding claim 14, Chiang discloses the ceiling fan assembly of claim 1 wherein the ceiling fan blade [10] further comprises a ceiling fan blade base [11] and a topper [12] which attaches to the ceiling fan blade base [11], with the topper [12] at least partially formed from the molded pulp (corrugated paper sheets) (paragraphs 0021-0022 and Figures 3-4).
Regarding claim 17, Chiang discloses the ceiling fan assembly of claim 1 further comprising a coating (adhesive) provided on at least the molded pulp portion (corrugated paper sheets [12]) of the body (paragraph 0022 and Figures 3-4).
Regarding claim 18, Chiang discloses the ceiling fan assembly of claim 1, wherein the molded pulp (corrugated paper sheets [12]) is made from one of a recycled material or biodegradable material (paragraph 0022; wherein paper is biodegradable).
Regarding claim 19, Chiang discloses a method (Figure 1) of forming a blade for a ceiling fan (Figure 2), the method comprising: forming a blade body [10] from a molded pulp (corrugated paper sheets [12]) comprising at least one of paper fibers, plant fibers, or wood fibers (paragraphs 0020-0022, 0024-0025, and Figures 1-4).
Regarding claim 20, Chiang discloses the method of claim 19, wherein forming further comprises forming two halves [12] of the blade body [10] from the molded pulp (corrugated paper sheets [12]) (paragraph 0022 and Figures 3-4).
Regarding claim 21, Chiang discloses the method of claim 20 further comprising attaching [S2] the two halves [12] to form the blade body [10] (paragraph 0022 and Figures 3-4).
Claims 1-3, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drayton et al. (US 2019/0192719 A1; hereinafter Drayton).
Regarding claim 1, Drayton discloses a ceiling fan assembly (Figure 5) comprising: a motor (see motor housing in Figure 5); a mount (see downrod and ceiling mount in Figure 5) for coupling to a structure (ceiling) and for suspending the motor; and a ceiling fan blade (fan blade integral with pad [12]) comprising only a blade body for coupling to the motor, wherein the ceiling fan blade (fan blade integral with pad [12]) is formed from a molded pulp (card stock) comprising at least one of paper fibers, plant fibers, or wood fibers (paragraphs 0017-0021 and Figures 1-5).
Regarding claim 2, Drayton discloses the ceiling fan assembly of claim 1 wherein the ceiling fan blade (fan blade integral with pad [12]) is formed of a first portion (fan blade) and a second portion [12], with each portion including an interior surface (top of fan blade and bottom of pad [12]), collectively defining an interior (see gap between fan blade and pad [12] in Figure 4) for the ceiling fan blade (paragraphs 0020-0021 and Figures 4-5).
Regarding claim 3, Drayton discloses the ceiling fan assembly of claim 2 wherein the first portion (fan blade) contains a set of ribs [22] extending from the interior surface (top of fan blade) (paragraphs 0020-0021 and Figure 4).
Regarding claim 14, Drayton discloses the ceiling fan assembly of claim 1 wherein the ceiling fan blade (fan blade integral with pad [12]) further comprises a ceiling fan blade base (fan blade) and a topper [12] which attaches to the ceiling fan blade base (fan blade), with the topper [12] at least partially formed from the molded pulp (card stock) (paragraphs 0017, 0019-0021, and Figures 4-5).
Regarding claim 16, Drayton discloses the ceiling fan assembly of claim 14 wherein the topper [12] is smaller than the ceiling fan blade base (fan blade) defining a peripheral edge along at least a portion of the ceiling fan blade base (fan blade) that is unoccupied by the topper [12] (paragraphs 0019-0021 and Figure 5).
Regarding claim 17, Drayton discloses the ceiling fan assembly of claim 1 further comprising a coating [14] provided on at least the molded pulp portion (card stock) of the body (paragraphs 0017-0018 and Figures 1, 3, and 5).
Regarding claim 18, Drayton discloses the ceiling fan assembly of claim 1, wherein the molded pulp (card stock) is made from one of a recycled material or biodegradable material (paragraph 0019; wherein card stock is biodegradable).
Regarding claim 19, Drayton discloses a method of forming a blade for a ceiling fan (Figure 5), the method comprising: forming a blade body (fan blade integral with pad [12]) from a molded pulp (card stock) comprising at least one of paper fibers, plant fibers, or wood fibers (paragraphs 0017-0021 and Figures 1-5).
Claims 1-3, 8-10, 12, 14-15, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsh (US 2,251,887).
Regarding claim 1, Larsh discloses a ceiling fan assembly (Figure 1) comprising: a motor (see motor housing in Figure 1); a mount [1] for coupling to a structure and for suspending the motor; and a ceiling fan blade [3] comprising only a blade body for coupling (via drive shaft [12]) to the motor, wherein the ceiling fan blade [3] is formed from a molded pulp (paper) comprising at least one of paper fibers, plant fibers, or wood fibers (pages 1-3 and Figures 1-14).  It should be appreciated that the applicant’s functional language in the claim (i.e., “for coupling to a structure and for suspending the motor”) does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.  Additionally, Larsh’s electric fan is capable of being coupled and suspended from a ceiling if a user so desired.
Regarding claim 2, Larsh discloses the ceiling fan assembly of claim 1 wherein the ceiling fan blade [3] is formed of a first portion [4] and a second portion (flexible or resilient material (paper) molded about the insert [4]), with each portion including an interior surface, collectively defining an interior for the ceiling fan blade [3] (page 2 and Figures 2, 5, 12, and 13).
Regarding claim 3, Larsh discloses the ceiling fan assembly of claim 2 wherein the first portion [4] contains a set of ribs [5] extending from the interior surface (page 2 and Figures 5, 8, and 10).
Regarding claim 8, Larsh discloses the ceiling fan assembly of claim 1 wherein the blade [3] further includes a skeleton [4], and the molded pulp (paper) is formed about at least a portion of the skeleton [4] (page 2 and Figures 2, 4-5, 8, and 10-13).
Regarding claim 9, Larsh discloses the ceiling fan assembly of claim 8 wherein the skeleton [4] includes a set of perforations [6] to facilitate adhesion of the molded pulp (paper) to the skeleton [4] (page 2 and Figures 2, 5, 8, and 10-13).
Regarding claim 10, Larsh discloses the ceiling fan assembly of claim 9 wherein the skeleton [4] further includes a set of ribs [5] (page 2 and Figures 5, 8, and 10).
Regarding claim 12, Larsh discloses the ceiling fan assembly of claim 8 further comprising a core (integral hub portion in Figure 12) coupled to the skeleton [4], and wherein the molded pulp (paper) is formed over the core (pages 2-3 and Figures 12-13).
Regarding claim 14, Larsh discloses the ceiling fan assembly of claim 1 wherein the ceiling fan blade [3] further comprises a ceiling fan blade base [4] and a topper (flexible or resilient material (paper) molded about the insert [4]) which attaches to the ceiling fan blade base [4], with the topper (flexible or resilient material (paper) molded about the insert [4]) at least partially formed from the molded pulp (paper) (page 2 and Figures 2, 5, 12, and 13).
Regarding claim 15, Larsh discloses the ceiling fan assembly of claim 14 wherein the topper (flexible or resilient material (paper) molded about the insert [4]) further includes a grommet portion (lined holes [7, 8]) extending into a mount hole [7, 8] of the ceiling fan blade base [4] (page 2 and Figures 2, 5, 7, and 10-13).
Regarding claim 18, Larsh discloses the ceiling fan assembly of claim 1, wherein the molded pulp (paper) is made from one of a recycled material or biodegradable material (page 2; wherein paper is biodegradable).
Regarding claim 19, Larsh discloses a method of forming a blade [3] for a ceiling fan (Figure 1), the method comprising: forming a blade body [3] from a molded pulp (paper) comprising at least one of paper fibers, plant fibers, or wood fibers (pages 1-3 and Figures 1-14; wherein the electric fan is capable of being mounted on a ceiling).
Regarding claim 22, Larsh discloses the method of claim 19, wherein the forming comprises shaping (molding) and not cutting (page 2).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 11 and 13, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.

Additional Subject Matter
Claims 4-7 are not rejected under art; however, they are rejected under 35 U.S.C. 101 for double patenting and are therefore not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Moss (US 3,665,625) and Gao et al. (CN 209724783 U) and “Homemade 13” Cardboard Mini Ceiling Fan,” cited by applicant, which all disclose at least the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746